DETAILED ACTION
Non-Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitation “a first feature detection unit .., an algorithm search unit .., a first feature detection unit.., predictive diagnosis unit..” (as cited in claim 1) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification cites such units are functional steps and executed by  a computer processors. (See, fig. 2).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “LSI”.  It is not clear what the “LSI” refers to. The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Therefore the claim is considered to be indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2010/0023307) in view of Noda et al. (US 2015/0160098).
 Regarding Claim 1: Lee teaches a failure diagnosis system configured to diagnose a sign predictive of failure of diagnosis target equipment, comprising (fig. 1): 
(2: fig. 1); 
a feature detection algorithm group DB where a plurality of feature detection algorithms are stored (20: fig. 1; [0019]-[0020]); 
memory retrieving and storing the measurement data ([0110]).
a first feature detection unit configured to detect a feature based on the measurement data by using each of the plurality of feature detection algorithms read from the feature detection algorithm group DB(6: fig. 1; [0020], [0028]); 
an algorithm search unit configured to select one of the plurality of feature detection algorithms based on the feature detected by using each of the plurality of feature detection algorithms(8, 10: fig. 1; [0052]-[0053], [0067]); 
a second feature detection unit configured to detect a feature from the measurement data by using the feature detection algorithm selected by the algorithm search unit (16: fig. 1; [0067]-[0082]); and 
a predictive diagnosis processing unit configured to diagnose a sign predictive of failure of the diagnosis target equipment by using the feature output from the second feature detection unit(18: fig.1; [0083]-[0089]).
Lee does not explicitly teach sensor measurement data includes a pre-maintenance data DB where the measurement data before maintenance acquired by the sensor is stored; 
a post-maintenance data DB where the measurement data after maintenance acquired by the sensor is stored; 

a post-maintenance data DB where the measurement data after maintenance acquired by the sensor is stored (sensor data which have a large effect on changes in the starting point, when the starting point position indicating the health state changes by a predetermined value or more in a period after a maintenance work: [0233]; fig. 6, 22); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the invention Lee, sensor measurement data includes a pre-maintenance data DB where the measurement data before maintenance acquired by the sensor is stored; a post-maintenance data DB where the measurement data after maintenance acquired by the sensor is stored, as taught by Noda, so as to accurately estimate state of health of a machine in compact and inexpensive way.
Regarding Claim 3: Lee further teaches the second feature detection unit holds a plurality of feature detection algorithms beforehand (10: fig. 1), and determines a feature detection algorithm to be used in accordance with algorithm change information corresponding to the feature detection algorithm selected by the algorithm search unit([0067]-[0082]).
Regarding Claim 4: Lee further teaches the second feature detection unit includes a reconfigurable LSI (Adaptive Prediction Model Selection:[0097]-[0100] ), and reconfigures the LSI in accordance with algorithm change [0067]-[0082]).
Regarding Claim 6: Lee further teaches the pre-maintenance data DB, the post-maintenance data DB, the feature detection algorithm group DB, the first feature detection unit, the algorithm search unit, the second feature detection unit, and the predictive diagnosis processing unit are installed in a single device (fig. 1 & fig. 7; [0110]).
Regarding Claim 7: Lee further teaches the feature detection algorithm selected by the algorithm search unit is applied to the second feature detection unit installed in a different diagnosis processing device (10: fig. 1).
Regarding Claim 8: Lee further teaches the predictive diagnosis processing unit is installed on a cloud (wireless communications:[0110]).
Regarding Claim 4: Lee further teaches the pre-maintenance data DB, the post-maintenance data DB, the feature detection algorithm group DB, the first feature detection unit, and the algorithm search unit are installed in an optimal algorithm search device (2-4-6-8-10: fig. 1), and the second feature detection unit and the predictive diagnosis processing unit are installed in a diagnosis processing device (12-16-18: fig. 1).
Allowable Subject Matter
Claim 2  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome current objection. 

The subject matter of claim 2 would be allowable because the closest prior art (see attached PTO-892 & IDS) fails to disclose or render obvious the limitations of the algorithm search unit compares a feature based on the measurement data before maintenance and a feature based on the measurement data after maintenance to select one of the plurality of feature detection algorithms, as recited on claim 2.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a) US 2019/0179297
b) US 2013/0132000 
c) US 2013/0073260
d) US 2014/0195184 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328.  The examiner can normally be reached on M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


M.K.I
Primary Examiner
Art Unit 2864



/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2864